Citation Nr: 0718017	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than January 22, 
1993, for an award of service connection for bipolar 
disorder, to include as based on contentions of clear and 
unmistakable error (CUE) in a Board decision dated November 
18, 1997.    


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1965 until April 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.  It is noted that the veteran has been in receipt of 
a total compensation rating based on individual 
unemployability wince April 1999.

It is observed that in his VA Form 9 submitted in April 2005, 
the veteran expressed his desire for a hearing before a 
Veterans Law Judge sitting at the local RO.  However, he 
withdrew this hearing request in a subsequent July 2005 
communication.  

It is further noted that a VA Form 21-22 Appointment of 
Veterans Service Organization as Claimant's Representative 
dated in August 2002 shows that the veteran's accredited 
representative was Fleet Reserve Association.  However, in an 
October 2003 communication the veteran revoked his 
representation and indicated that he would represent himself.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates serious 
symptoms of bipolar disorder, including depression, 
irritability, poor sleep, and poor impulse control but does 
not reveal gross impairment in thought or communication, 
grossly inappropriate behavior, suicidal or homicidal 
ideation, intermittent inability to perform the activities of 
daily living, disorientation to time or place, or memory loss 
for names of close relatives, one's own occupation or one's 
own name.  

2.  A November 1997 Board decision denied entitlement to an 
effective date earlier than January 22, 1993, for an award of 
service connection for bipolar disorder.

3.  The veteran has not pled a claim of CUE with specificity; 
it has not been contended that the correct facts, as known at 
the time, were not before the Board at the time of the 
November 1997 decision, or that the RO misapplied the law, as 
it existed at the time of that decision.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 70 percent for bipolar disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9432 (2006).

2.  The November 1997 decision granting entitlement to 
service connection for bipolar disorder and assigning an 
effective date of January 22, 1993, is final.  38 U.S.C.A. 
§ 7104 (West 2002).

3.  The November 1997 decision did not contain CUE.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a July 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to effective dates.  In this regard, the 
Board acknowledges that in Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  See also Simmons v. Nicholson, 
No. 06-7092 (Fed. Cir. May 16, 2007).  In the present case, 
the information regarding effective dates was provided in a 
March 2005 statement of the case.  As such, the appellant was 
not denied a meaningful opportunity to participate 
effectively in the processing of his claim.  As such, there 
is no prejudice to the appellant. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the record are reports of VA post service treatment and 
examination.  Furthermore, documents associated with a 
disability determination of the Social Security 
Administration (SSA) are included in the claims folder.  
Additionally, lay statements from the veteran's wife and from 
a former employer are of record.  Moreover, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a hearing before a 
Decision Review Officer.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased rating- bipolar disorder

The veteran is claiming entitlement to an increased rating 
for bipolar disorder.  A VA Form 21-8940 Application for 
Increased Compensation Based on Unemployability received on 
August 8, 2002, serves as the date of claim.  

Throughout the rating period on appeal, the veteran is 
assigned a 70 percent evaluation for bipolar disorder 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432 and he 
has been in receipt of a total compensation rating (100 
percent) based on individual unemployability since April 
1999.    

Under the VA Schedule rating formula for mental disorders, a 
70 percent evaluation is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In order to be entitled to the next-higher 100 percent 
evaluation, the evidence must demonstrate total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

The Board has reviewed the evidence of record and finds no 
support for the assignment of a higher disability evaluation 
here.  For example, the competent evidence does not 
demonstrate gross impairment in thought processes or 
communication.  To the contrary, his speech was normal and 
his thought processes were organized, linear and goal-
directed upon VA examination in October 2002. Additionally, 
though the veteran's speech was pressured and his thoughts 
circumstantial at the time of a mental status examination in 
August 2005, he was noted to be coherent.  Moreover, while a 
May 2006 emergency room evaluation noted some looseness of 
associations, subsequent VA examination in July 2006 showed 
no evidence of impairment in thought process or 
communication.  

The competent evidence also fails to establish persistent 
delusions or hallucinations.  An October 2002 VA examination 
report did note delusional thinking.  Specifically, the 
veteran believed that salt burned his bowel and that he heard 
demons.  However, he denied any hallucinations.  Moreover, he 
consistently denied delusions and hallucinations in VA 
clinical reports and at the time of his July 2006 VA 
examination.  

Additionally, while the evidence does indicate that the 
veteran threatened the VA examiner in July 2006, the overall 
evidence does not reveal grossly inappropriate behavior or 
show that the veteran was a persistent danger to himself or 
others.  Regarding the latter, the veteran continuously 
denied suicidal and homicidal ideation throughout the medical 
record.  

The competent medical record also fails to demonstrate an 
intermittent inability to perform activities of daily living,  
including maintenance of minimal personal hygiene.  Indeed, 
the VA examiner in July 2006 expressly noted that the veteran 
was able to maintain minimal personal hygiene.  This is not 
contradicted elsewhere in the record.  He was also shown to 
be fully oriented.  

The evidence of record also fails to reveal disorientation to 
time or place or memory loss for names of close relatives, 
own occupation or own name.  To the contrary, the July 2006 
VA examination revealed no indication of memory impairment.  
No other evidence during the period in question demonstrates 
memory deficit such as to warrant the next-higher 100 percent 
evaluation.  

Based on the foregoing, then, it is concluded that the 
veteran's disability picture does not most nearly approximate 
the next-higher 100 percent rating under Diagnostic Code 
9432.  It is acknowledged that the veteran's bipolar disorder 
is productive of symptomatology such as depression, 
irritability, sleep disturbance, and some impairment of 
impulse, anxiety and occasionally noted bizarre thoughts.  

The veteran's symptoms of bipolar disorder, as described 
above, are reflected in Global Assessment of Functioning 
(GAF) scores ranging from 50-65.  GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The lowest of the reported GAF scores is indicative of 
serious symptoms and serious occupational and social 
impairment.  However, the severity of the veteran's symptoms 
has already been appropriately accounted for in his currently 
assigned 70 percent rating.  The GAF scores, and the 
underlying symptomatology upon which they are based, do not 
reflect impairment in reality testing or communication, 
persistent dangerousness to oneself or others, or inability 
to perform daily activities of living as would justify a 
total rating.  In sum, although severely hampered by bipolar 
disorder, the evidence simply fails to establish symptoms 
most nearly approximating total occupational or social 
impairment.   

In conclusion, the currently assigned 70 percent evaluation 
for PTSD appropriately reflects the veteran's symptoms and 
there is no basis for a higher rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Earlier effective date earlier for service connection of 
bipolar disorder

In a September 1996 rating decision, the RO granted service 
connection for bipolar disorder.  A 30 percent evaluation was 
assigned effective February 1, 1993.  That decision then 
awarded a 50 percent evaluation as of February 24, 1996.  

The veteran initiated an appeal by timely submitting a notice 
of disagreement in January 1997.  A statement of the case was 
issued that same month and the appeal was perfected with the 
submission of a VA Form 9 in February 1997.  

During the pendency of the appeal, the RO revised the 
effective date for the award of service connection for 
bipolar disorder to January 22, 1993.  This was accomplished 
in a February 1997 rating action.

The appeal having been perfected, the matter came before the 
Board in November 1997.  At that time, the veteran's claim of 
entitlement to an effective date earlier than January 22, 
1993, for the grant of service connection for bipolar 
disorder was denied.  That November 1997 Board decision is 
final.  See 38 U.S.C.A. § 7104.  

A December 1997 communication from the veteran to the Board 
was construed as a motion for reconsideration of the November 
1997 decision.  The Board issued a letter in May 1998 
explaining that under the law as it then existed, there was 
no basis for an allowance of the motion for reconsideration.  
However, the veteran was informed that new law enacted in 
November 1997 provided a new basis for evaluating the request 
for reconsideration.  Specifically, under the new law, 
motions for reconsideration alleging obvious errors of fact 
or law may be construed as requests for revision of a prior 
Board decision on the grounds of CUE.  However, he was 
informed that the matter would be deferred until new 
regulations had been promulgated.  

In a subsequent March 1999 letter, it was explained that, 
despite the information provided in May 1998, the veteran's 
motion for reconsideration would not be considered as a CUE 
motion unless he affirmatively expressed his desire for the 
Board to do so.  He was informed that he had 60 days to 
respond.

In an April 1999 communication, the veteran indicated that he 
wished the Board to consider a CUE claim as to the November 
1997 Board decision.  The matter was remanded by the Board in 
February 2000 to seek clarification as to the veteran's 
representation.

As indicated in the procedural history detailed above, the 
veteran's earlier effective date claim was previously denied 
by the Board in November 1997.

In situations where the veteran's disagreement involves an 
issue that has already been finally denied, he can either 
attempt to reverse the finality of the contested decision on 
the basis of clear and unmistakable error (CUE) or he can 
request that the claim be reopened based upon new and 
material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A 
decision by the Secretary . . . is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised."); 38 U.S.C. § 5108 ("If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  

The Board notes that the second option, requesting to reopen 
the claim based on new and material evidence, could not 
enable an earlier effective date here.  Indeed, 
because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date.");  Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).   

For the foregoing reasons, then, the sole focus is on the 
issue CUE.  As already discussed, the claim of CUE has 
clearly been raised by the veteran here.  

Regarding CUE, it is noted that an unappealed decision of the 
RO or the Board becomes final and binding and is not subject 
to revision on the same factual basis in the absence of clear 
and unmistakable error.   Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.105, 20.1400 (2006).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

It is further noted that any claim of CUE must be pled with 
specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per 
curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002).  This specific allegation must assert more 
than merely disagreement with how the facts of the case were 
weighed or evaluated. In other words, to present a valid 
claim of CUE the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996).  In order to demonstrate CUE, the 
evidence must show that the law was incorrectly applied to 
the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Board has reviewed the veteran's statements and fails to 
find any specific allegation that either the correct facts 
were not before the Board in November 1997 or that the law in 
existence at that time was misapplied in finding that an 
effective date prior to January 22, 1993 was not warranted.  
Rather, it appears that the veteran simply disagrees with how 
the facts of the case were weighed or evaluated.  
Again, a CUE claim must involve a contention that, based on a 
particular error in application of law or fact, an error 
undebatably occurred.  As such, no valid CUE claim has truly 
been presented here.  

It is further noted that, prior to the September 1996 rating 
decision granting entitlement to service connection for 
bipolar disorder, such claim (then characterized as 
schizophrenia) had been previously denied by the Board in 
1979.  
Additional attempts to reopen the claim were made in 1981, 
1985, and 1991.  In each instance, the veteran was sent a 
letter explaining that the claim had been finally denied by 
the Board in 1979 and that new and material evidence was 
necessary to substantiate the claim.  The veteran did not 
respond to those communications.

Based on the procedural history set forth immediately above, 
it is clear that the prior final February 1979 Board denial 
of entitlement to service connection for a psychiatric 
disability is an obstacle to the veteran's request for an 
earlier effective date in the present case.  However, the 
veteran has not specifically pled CUE as to that decision.  
From his correspondence, however, it appears that he may 
intend to do so.  For example, in an August 2003 statement, 
the veteran indicated that he had previously submitted 
evidence "that would have caused the 1979 decision to have 
been changed."  He went on to explain that he had sent in 
medical records which demonstrated that he had bipolar 
disorder prior to the 1979 Board decision.  

Again, at present the Board has not received a motion for 
revision of the February 1979 Board decision based on CUE.  
If the veteran wishes to do so, he may submit such a motion 
pursuant to 38 C.F.R. § 20.1404.  That regulation provides 
that a motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party, if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board of 
Veterans' Appeals decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains. Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2006).

Pursuant to the above regulations, the moving party's motion 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and an explanation of why the result would have been 
manifestly different but for the alleged error.  Non- 
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with these requirements shall be dismissed without 
prejudice to refiling under this subpart.

In conclusion, because of a final November 1997 Board 
decision on the issue of entitlement to an earlier effective 
date for an award of service connection for bipolar disorder, 
the only means by which an earlier effective date can now be 
achieved is through a finding of CUE.  However, the veteran 
has not demonstrated, or even raised a specific argument, as 
to an undebatable error of law or fact in the November 1997 
Board decision.  Moreover, while the veteran has also 
suggested disagreement with an earlier February 1979 Board 
decision which denied service connection for a psychiatric 
disability (then characterized as schizophrenia), he has not 
yet filed a formal motion for revision of that determination 
on the basis of CUE.  Should he choose to do so, then the 
earlier effective date question will again be considered at 
that time.  At present, however, there is no basis for an 
effective date prior to January 22, 1993.  The doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application.  See Russell, 3 Vet. App. at 314; see also Yates 
v. West, 213 F.3d 1372 (2000).


ORDER

Entitlement to a rating in excess of 70 percent for bipolar 
disorder is denied.

Entitlement to an effective date prior to January 22, 1993, 
for an award of service connection for bipolar disorder is 
denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


